DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.
 	Applicant's response, filed 17 August 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 2, 8-11, 17-19, 22-30 and 32-37 are currently pending. 
Claim 37 is newly added.
Withdrawn Species Claims
Claims 8, 9, and 11 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 January 2017.  
Claim 37, is newly submitted herein, and directed to a species that corresponds to the above restriction election, as originally claimed for the following reasons: Claims 37 is directed to the species that corresponds to originally restricted species D (AR signaling pathway) in the Restriction Requirement of 22 September 2016. Since applicant had received an action on the merits for the originally presented species, said species was constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn invention claims
Claims 23-30, were newly submitted in the response filed 6 February 2019, and directed to an invention that was independent or distinct from the invention originally claimed for the following reasons: Claims 23-30 are drawn to a product (kit or microarray). Said “process” in the examined claims for determining activity of one or more cellular signaling pathways can be practiced with another materially different product, for example by NGS sequencing, or others.   
Since applicant had received an action on the merits for the originally presented invention, said invention was constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3-7, 12-16, 20-21, and 31 have been cancelled.  
Claims 1, 2, 10, 17-19, 22, and 32-36 are examined herein.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.  Claims 1, 2, 10, 17-19, 22, and 32-36 remain rejected under 35 U.S.C. 101 because the claimed invention remains directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment. 
The Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50-57) (hereinafter the “Guidance”), articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance);  
If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a method, apparatus, non-transitory storage medium and computer program stored on a non-transitory storage medium, therefore the answer is “yes”.  

Claim 1:
 “determining the activity…based on the measured expression…”
“ calculating, using a processing circuit, activity of the cellular signaling pathway(s) in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway(s)…”
“determining a level in the sample of at least one transcription factor (TF) element…the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes…”
“determining activity of the cellular signaling pathway(s) based on the determined level in the sample of the at least one TF element”;
“determining that the cellular signaling pathway(s) is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s)”; and 
“selecting, based on the determined abnormal operation of the cellular signaling pathway(s), a specific treatment configured to remedy the determined abnormal operation of the cellular signaling pathway(s)…”
Claim 2:
“estimating the level in the sample of the subject of the at least one transcription factor (TF) element represented by a TF node of the probabilistic model…the estimating being based on at least in part on conditional probabilities of the probabilistic model…”
“determining by evaluating at least a portion of a probabilistic model is performed using a Bayesian network…”
Claim 10: “determining is based on expression levels..”
Claim 32: “providing the determined level…to a clinical decision support system…and selecting treatment”
Claim 33: “the determined abnormal operation…is overactive”
Claim 34: “selecting a specific treatment configured to remedy the determined abnormal operation…comprises recommending a drug”
Claim 35: “determined abnormal operation…is underactive…selected specific treatment activate the activity”
Claim 36: “selecting a specific treatment…recommending a drug that downregulates…”
As such, the claims are directed to the judicial exceptions that are abstract ideas of the type classified in the groupings: (a) mathematical concepts and (b) mental processes because, but for the recitation of the computer systems (claims 17-19), said operations are performed using “calculations” that include probabilistic (statistical) operations and mental “determinations” and “recommendations”.  For example, “calculate activity” using a probabilistic model incorporates mathematical calculations of probability functions; “determining a level…based on probabilities” is generically recited and under the BRI of the claim, could merely be performed by looking at values generated and “determining” levels.  Alternatively, the “calculating” by using probabilities is a mathematical function, wherein one determines probabilities of data using probability statistical functions.   There are no specifics claimed that dictate what is required by the step of “determining” in the claims.  Further operations directed to making recommendations are also mental activities performed by clinicians upon assessment of data.
The Specification outlines that the probabilistic model comprises nodes representing information about the signaling pathways (see, as example, [0019]; [0130]). The description i.e. probabilistic steps (probability calculations).  The Specification further outlines that the model constructed is a mathematical model [0112].
Thus, the claims are directed to judicial exceptions under (2A) and must be further evaluated to assess whether or not they include additional steps that are integrated into a practical application.
In the instant claims, the additional steps are:
(a) Measuring data on expression levels of at least three target genes of cellular signaling pathways in a sample isolated from a subject.  Said step is one that is merely a step of attaining data and does not impart a practical application to the recited judicial exceptions; 
(b) Other claimed elements that are “in addition” include those wherein the claims are practiced in a computer-based environment.  The “computer” and its associated components are recited at a high level of generality (i.e., an apparatus with a processor; storage media; with each performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer; and 
  (c) “administering the selected specific treatment to the subject” (newly amended claim 1) and “prescribing a drug for the subject” and “diagnosing” or “prescribing” etc… (claim 22).  Said additional steps are those which are steps of merely “apply it” and do not impart meaning to the recited judicial exceptions such that the exceptions are practically applied.  
additional elements are sufficient to amount to “significantly more” than the judicial exception. The answer here is that the claims are not sufficient to amount to significantly more because the recited additional elements amount to no more than generic computer elements, steps of gathering data (measuring), and instructions to “apply it”.  As has been previously discussed, said operations are routinely and conventionally performed in the art, such that acts of generically “measuring expression levels” (no matter the type of data); “using a computer”; and “treatment” are not enough to provide elements that integrate the recited judicial exceptions into a practical application.  Thus, the instant claims do not include an inventive concept.  Speaking to the routine and conventional nature of the instant additional elements, the prior art details steps of “measuring expression levels” from target genes.  See, for example, the art of Friedman et al. (cited previously and below) and Lee et al. (cited previously and below).  Further, with respect to the computer aspects of the instant claims, the courts have shown that routine computer implementation, wherein the computer operates merely as a tool by which to perform an abstract concept, is not sufficient to provide eligibility.  See, for example, DDR Holdings (Fed. Cir. 2014; previously cited).  With respect to “administering the selected treatment” the steps are non-specifically recited and there is not a particular type of cancer or particular treatment.  Said steps are ancillary to the recited judicial exceptions.  Providing “treatment’ in the wake of assessing data is what doctors routinely do (see Mayo v. Promethesus (Supreme Court, 2011).  
In light of the above considerations the claims remain non-statutory.


Response to Applicant’s Arguments
1.  Applicant states that Applicant argues that under Step 2A, Prong 1, that “the instant claims recite a very specific and concrete physical process rather than simply mathematical calculations or an abstract mental process.  Said steps are, for example, “measuring expression levels of at least three mRNA direct target genes… cellular signaling pathway(s)…” [and] “administering [a] selected specific treatment to the subject suffering from cancer”.  Applicant further avers that the claims are therefore not direct to a mathematical calculation or mental process, but to a specific novel and non-obvious method for correcting abnormal operation of at least one cellular signaling pathway(s)”.  
It is respectfully submitted and maintained that this is not persuasive.  As has been addressed in each of the previous Office Actions, PTAB decision, and above, the instant claimed steps of “measuring expression levels of at least three mRNA direct target genes” is not asserted to be one that is a judicial exception under Prong 1, as seemingly argued by Applicant.  It is agreed that “measuring” is a physical step to gather data for the operation of the judicial exceptions in the claim.  Applicant has not invented measurement of mRNA.  Thus the step is considered under Prong 2 to be one “in addition” that is directed only to routine and conventional operations of gathering mRNA expression data.  With respect to the newly added claim step of “administering the selected specific treatment to the subject suffering from cancer”, the step is not specifically directed to a particular treatment.  Applicant will note that the decision in Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) wherein claims directed to “treating a patient” were found patent eligible.  Very specifically, the claims therein recite “a method for treating a patient with iloperidone (specific treatment), wherein the patient is suffering from schizophrenia (specific disease)…determining whether the administering iloperidone (specific treatment)…if the patient does not have a CYP2D6 poor metabolizer genotype, then internally administering iloperidone (specific treatment)…” (comment bolded in parentheses added by examiner).  As explained in the memorandum published 7 June 2018 entitled “Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals” directing Examiners on how to evaluate the patent eligibility of “method treatment claims”, the Federal Circuit’s decision therein provided direction on evaluating the claims as a whole under 2A and the application of a particular treatment to a particular disease.  The memorandum further included that it was not necessary to consider the claims under 2B.  It was clear therein that the claimed method steps were directed wholly to a method of using iloperidone (specific treatment) for a specific disease rather than being directed wholly to a judicial exception.  The same is not true of the instantly claimed steps.  
Applicant states that the specific treatment is configured to remedy to correct either the determined overactive or underactive activity of the cellular signaling pathway and to inhibit or activate activity.  However it is not agreed that the treatment is “specific” when it can either act to inhibit or to activate.  The claim does not include a specific identification of any specific selection or any particular “abnormal” operation.  Therefore the claim is directed broadly to a selection based on probabilities that yield TF levels for the intended purpose of making selections of a treatment that is somehow “configured” to “remedy” an “abnormal” operation of a cellular signaling pathway. The steps are directed to extra solution activity provided as “select” and “administer” some treatment to some subject that has any and all types of cancer. The claims remain rejected under 35 USC 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
1.  Claims 1, 2, 10, 17-19, 22, and 31-36 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-18 of copending Application No. 14/652,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include limitations to inferring activity of cellular signaling pathways and determining levels of transcription factor elements by evaluation using a probabilistic, preferably Bayesian, network model.  The claims of the ‘805 reference application are drawn to a mathematical models including at least in part linear combinations.  However, looking to the Specification of the ‘805 reference application for definition, the mathematical models can alternatively be Bayesian networks (page 42; originally filed Specification) and thus the instant claims are obvious variants one of the other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	1.  Applicant states that they are in disagreement with rejection herein.  However, this is not persuasive and the rejection is maintained as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 1, 2, 10, 17-19, 22, and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman (Science (2004) Vol. 303, pages 799-805) in view of Lee et al. (PNAS (2010) Vol. 107:9736-9741) and further evidenced by Katoh et al. (Current Molecular Medicine (2009) Vol. 9, Issue 7: 873-886) and in further view of Chen et al. (Drug Discovery Today (2012) Vol. 17:194-202).

With regard to Friedman as it pertains to claim 1:
Claim 1 is directed to a method for determining cellular signaling pathway activity in a subject suffering from cancer comprising:
measuring expression levels of at least three mRNA direct target genes of cellular signaling pathway(s) in a sample isolated from the subject [Friedman teach gene expression data (p. 799, abstract; p. 799, col. 3-disclosing the example of relating transcription factor binding sites in the promoter regions of genes to their expression profiles; or measuring expression levels of genes in an array-page 801, col. 1 of Friedman); Friedman discloses said methods appropriate in a wide variety of gene expression applications-page 803, col. 1-3; page 805, col. 2]
determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least mRNA direct three target genes, comprising:
-calculating activity of the cellular signaling pathway in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway, the probabilistic model representing the cellular signaling pathways for a set of inputs including at least the expression levels of at least three mRNA direct target genes of the cellular signaling pathways; comprising: [Friedman teaches evaluation of a probabilistic model that represents a cellular signaling pathway in which expression levels of genes are assessed.  Friedman teaches transforming high-throughput gene expression and protein expression levels into a biological systems model for prediction of the system behavior under different conditions (p. 799, cols. 2-3).  Friedman further teaches, as an example, relating transcription factor binding sites in gene promoter Friedman teaches probabilistic models that include Bayesian networks (p. 800, col. 2); Friedman teaches inferring activity in cellular networks (p. 799, abstract; p. 799, col. 3-relating transcription factor binding sites in the promoter regions of genes to their expression profiles]
	determining a level in the sample of at least one TF element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathways, and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes of the cellular signaling pathways; [Friedman teaches probabilistic graphical models for model-based analysis of cellular networks to assess probability distributions and the advantages of using said models (p. 800, cols. 1-3); Friedman teaches gene expression level modeling and the basis of Bayesian networks that include conditional probability assignments (p. 800, cols. 2-3)].
	determining the activity of the cellular signaling pathways based on the determined level in the sample of the at least one TF element; and [Friedman teaches the identification of transcription factor regulation mechanisms, such as identification of binding sites in promoter regions that can explain gene coexpression (p. 801, col. 3) and further teaches the parameters of a conditional probability that characterizes the specific motif recognized by the TF which allows for characterization of said TF and how it influences gene expression (802, col. 3)]; and 
determining that the cellular signaling pathway(s) is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s); and 

	administering the selected specific treatment to the subject suffering from cancer; [taught by Katoh et al., see below]
wherein the cellular signaling pathways comprise a Wnt pathway, and ER pathway, an AR pathway and/or a Hedgehog pathway, [taught by Lee et al., below]
wherein measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway comprises:
	measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway…and/or (non-elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the ER pathway…and/or (non-elected species)
	measuring the expression levels of at the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: [taught by Lee et al., below; this also pertains to claim 10, as well] GLI1…FST…RAB34…CTSL and/or (“Hedgehog” is the elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the AR pathway...(non-elected species).
	Friedman does not specifically teach the Hedgehog pathway, including at least three target genes, nor does Friedman specifically teach therapeutics for cancer treatment.  However, the Hedgehog (HH) pathway is a well-known regulatory signaling pathway in development, as taught, for example, by Lee et al. who discloses certain of the HH pathway genes, such as the claim 10), for example.  Furthermore, speaking to the use of well-known Hedgehog signaling pathway genes in the instant invention, the instant Specification indicates that the genes used were curated from the literature and that a Bayesian network model of the Hedgehog pathway was trained using samples, for example, available in the dataset indicated as GSE7553 (p. 41, lines 1-22; reference made to the Gene Expression Omnibus database). Thus, said genes are known Hedgehog participants, as are also shown by art to Lee et al. who describes genome-wide expression profiling to understand the effects of Hedgehog signaling in tumorigenesis and cerebellum development.  Lee et al. teach target gene identification and differences between normal and diseased states (p. 9736, col. 2).  As also noted, the Gene Expression Omnibus database includes a dataset whereby said Hedgehog genes were known, including at least three as instantly claimed.  Other example Hedgehog target genes are further disclosed in the art of Katoh et al., including CCND2, FOXL1, CFLAR, and FOXM1 (abstract). Katoh et al. further disclose that Hedgehog pathways are aberrant activated in human tumors, i.e. cancer (Katoh et al.-page 873, col. 2)  
As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the target genes of the Hedgehog pathway as disclosed by Lee et al., Katoh et al. and further available in the Gene Expression Omnibus Database as referenced and admitted by Applicant at page 41 of the instant Specification, as Hedgehog is a well-known signaling pathway for cellular differentiation and has roles in a myriad of known signaling pathways that lead to diseases, such as also described in Lee et al. and Katoh (e.g., cancer).   One would have been motivated to include said pathways in the probabilistic modeling framework of Friedman because Friedman generally teaches inference of cellular signaling networks using Bayesian probabilistic graph models, including as example, using transcription factor elements.  Thus, one would have had a reasonable expectation of success in using any number of known signaling pathway elements, including those disclosed by Lee et al. and Katoh and available in the GEO Database, for modeling by the techniques as disclosed by Friedman.   One would have been further motivated to uncover said activity because Hedgehog (HH) is known to play a role in disease, as shown by Lee et al. and Katoh.  Further, Friedman teaches that probabilistic modeling provides a concise language for providing probability distributions over various observations and further provides flexibility in modeling environments (p. 800). 
Neither Friedman, Lee nor Katoh specifically teach elements of determining whether the cellular signaling pathways are operating abnormally in the tissue based on the activity of the cellular signaling pathways or selecting specific treatment based on abnormal operation to remedy abnormal operation.  However,  Friedman teaches models whereby regulation of pathways is assessed and wherein said regulation is learned from expression profiles and detected changes in expression levels of regulators and their targets (p. 803, col. 3-p. 804)].  Friedman further teaches Bayesian networks that use perturbations to infer the direction of regulation of genes and the assessment of a system over time (p. 805, col. 1).  
It is noted that the claims do not define what abnormal operation is or how it is even determined and thus the term is one that is relative.  Further there are no steps for making said determination of abnormal operation based on activity,  Thus the prior art teachings fairly encompass abnormal regulation, i.e. assessment of perturbation and effect. In addition, the prior art to Lee et al. teach the role of signaling pathways (Hedgehog) and the impact of said pathways Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  Finally, the prior art to Chen et al. discloses that targeting cellular signaling pathways to treat cancer is important, wherein deregulation at various checkpoints has a role in treatment (abstract; entire article).   Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs that would interfere with pathways involved in cancer, such as shown by Chen with respect to the ATR/Chk1 signaling paths to correct for abnormalities, given the known involvement of said pathways, such as HH in diseases, such as, cancer (medulloblastoma in the instant reference).   
	With regard to claim 2, Friedman teaches nodes of a probabilistic model wherein conditional probabilities relate nodes in a model using a Bayesian network approach [Friedman, p. 801, Figure 1).
	With regard to the instant claims reciting computer implementations, including claims 17-19, Friedman teaches that the recited models operate in the field of machine-leaning and thus obviously use a computer for performance of said operations (p. 800, col. 1).  As such, the claims operating in a computer environment do not make a contribution over the prior art.
With respect to claim 22, the claims are directed to a series of activities including, at least prescribing a drug.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs that would interfere with said pathway to correct for abnormalities, given the known involvement of said pathway in diseases, such as, cancer (medulloblastoma in the instant reference).
claims 32-36, the prior art to Friedman et al. disclose regulatory operation of biological pathways and that regulation of pathways can be learned from gene expression levels (page 803, col. 3).   The prior art to Lee et al. teach the role of signaling pathways (Hedgehog) and the impact of said pathways on tumorigenesis.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  The prior art to Katoh et al. further evidences that Hedgehog target genes are aberrantly activated in gliomas, medulloblastomas, basal cell carcinomas, lung cancers and numerous other cancers and that they are both positively and negatively regulated (abstract).  Thus it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have assessed abnormal operation of the Hedgehog pathway wherein the pathway is both over-and-under-active so as to use said information for targeting treatment (abstract; page 873, col. 2; page 875-Table 1; page 881, col. 2).  Finally, the prior art to Chen et al. discloses that targeting cellular signaling pathways to treat cancer is important, wherein deregulation at various checkpoints has a role in treatment (abstract; entire article).  
 As such, the claims are obvious over the cited prior art.

Response to Argument
	1.  Applicant states that there is no assertion as to why Chen with Friedman, Lee and Katoh would include treatment options that remedy the abnormal operation of cellular signaling.  
	It is respectfully submitted that this is not persuasive. The above rejection has specifically constructed a prima facie case, including statements wherein it would have been obvious to combine said teachings based on the knowledge that, for example, (the elected species) of Hedgehog is implicated in aberrant cellular activity leading to disease (i.e., cancer).  Using the 

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631